Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing entity” recited in all of the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42 is identical to claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 50, line 14, “the second actuator” lacks clear antecedent basis in the claims.  Only a first actuator is claimed earlier in the claims.  
In claim 50, line 16, applicant recites “the pivot axis”.  However, a pivot axis of the first track system and a pivot axis of the second track system are claimed.  It is not clear to which “pivot axis” applicant is referring in line 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-14, 18, 21-23, 29-33, 37, 39, 41-45, 47, 49, 50, 52, and 53 are rejected under 35 U.S.C. 102)(a)(2) as being anticipated by Missotten (USPN 10,065,691).
Regarding claim 1, Missotten teaches a control system for a vehicle (combine harvester) comprising a frame  and a track system 10 for traction of the vehicle, the track system 10 comprising:  a track 13 comprising a ground-engaging outer side and an inner side opposite to the ground-engaging outer side (see Figures 2 and 3; and a track-engaging assembly (11, 12, 14 in Figure 1; 31-33, 37, in FIugre 2) for driving and guiding the track around the track-engaging assembly.  The track-engaging assembly of Figure 2 of Missotten comprises: a frame 37; and a drive wheel 33 for imparting motion to the track; the track system being pivotable about a pivot axis 34 relative to the frame of the vehicle such that longitudinal ends of the track system move vertically.  The control system comprising: an actuator 35 connectable to the track system; and a processing entity (controller 24; see col. 3, lines 59-67) configured to control the actuator for controlling a pivoting movement of the track system about the 
Regarding claims 7, 8, and 42, the processing entity is configured to control the actuator, to vary the angle of attack, based on a parameter of a suspension of the vehicle (Missotten teaches using a rotational movement sensor 23 to measure the rotation of the track suspension and control the actuator n response thereto; see col. 3, lines 60-66).
Regarding claim 9, the processing entity is configured to control the actuator to allow an angle of attack of the track system to change based on the parameter of the suspension of the vehicle.
Regarding claims 10 and 33, the processing entity is configured to control the actuator to prevent an angle of attack of the track system from changing (by preventing the actuator length from changing) based on the parameter of the suspension of the vehicle (Missotten discusses maintaining a constant angle of attack in col. 4, lines 45-52 on a flat horizontal surface).
Regarding claims 11 and 12, the processing entity is configured to control the actuator for controlling the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle based on loading on the track system (see col. 4, lines 18-25; pressure in actuators is monitored to determine load on track system and automatically adjust actuators in response) to manage a pressure distribution of the track system on the ground.
Regarding claims 13 and 14, the processing entity is configured to control the actuator to transfer at least part of loading on the track system towards a longitudinal rear end portion of the track system (see col. 4, lines 45-52, the track units are constantly tilted up at the front, thereby transferring load to the rear end portion of the track system).
Regarding claim 18, the processing entity is configured to control the actuator for controlling the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle while the vehicle is in motion (while harvesting and as an unstable area of terrain is encountered).

Regarding claim 22, the processing entity is configured to receive a command provided by a user (the actuator can be manually activated from the driver’s cabin;  see col. 3, lines 57-58) and conveyed to the actuator to control the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle.
Regarding claim 23, the processing entity is configured to communicate with a communication device usable by the user to provide the command (a communication device in the form of driver controls are provided in the driver’s cabin).
	Regarding claims 29-32, the actuator 25 of Missotten is a variable length hydraulic actuator (in col. 3, lines 40-41, the actuator 25 is described as a variable length actuator”; in col. 3, lines 47-48, it is described as a “hydraulic piston/cylinder type actuator”).
Regarding claim 37, the processing entity is configured to control the actuator based on at least one of: information regarding a state of the vehicle; information regarding an environment of the track system; and information regarding a state of the track system (the actuator is controlled based at least on the inclination of the harvester as a whole and the angle of the track units relative to the chassis, see col. 4, lines 36-40).
Regarding claim 39, the processing entity is configured to control the actuator based on an orientation of the track system (controller is responsive to sensors for measuring the angle of the track units relative to the chassis, see col. 4, lines 36-40).

	Regarding claims 43 and 45, the processing entity is configured to control the actuator based on a characteristic of the ground ( in col. 4, lines 5-17, the pressure in line 22d is measured and sent to controller 24;  a significant drop in that pressure indicates an area of muddy terrain, i.e. a characteristic of the compliance of the ground).
	Regarding claim 44, the characteristic of the ground is a profile of the ground (the inclination or profile of the ground is determined by the inclination angle of the harvester as a whole;  see col. 4, lines 36-45).
	Regarding claim 47, Missotten teaches at least one sensor (rotational moment sensor 23, described in col. 3, lines 59-67) for sensing a parameter of the vehicle, wherein the processing entity 24 is configured to control the actuator 25 based on a signal from the sensor 23.
Regarding claim 49, Missotten teaches a plurality of sensors (rotational moment sensor 23, described in col. 3, lines 59-67, and vehicle inclination sensor, described in col. 4, lines 36-37) for sensing parameters of the vehicle, wherein the processing entity 24 is configured to control the actuator 25 based on signals from the sensors.
Regarding claim 50, the track system is a first track system, the actuator being a first actuator, the vehicle comprising a second track system (Missotten describes a pair of flat track units is disclosed in col. 2, lines line 54, and both track units have the features described with respect to the track assembly, above) comprising:  a track comprising a ground-engaging outer side and an inner side opposite to the ground-engaging outer side; and a track-engaging assembly for driving and guiding the track of the second track system around the track-engaging assembly of the second track system, the track-engaging 
Regarding claims 52 and 53, Missotten teaches all of the claimed features, as discussed above including a processing entity configured to control the actuator for controlling the angle of attack of the track system and the pressure distribution of the track system on the ground.
Claims 1, 13, 14, 18, 21, 29-33, 37, 39, 43, 44, and 50-53 are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Studer (PGPub 2015/0367901).
Regarding claim 1, Studer teaches a control system for a vehicle comprising a frame 1 and a track system 10 for traction of the vehicle, the track system comprising:  a track 12 comprising a ground-engaging outer side and an inner side opposite to the ground-engaging outer side (see Figure 1); and a track-engaging assembly for driving and guiding the track around the track-engaging assembly, the track-engaging assembly comprising: a frame 9; and a drive wheel 13 for imparting motion to the track; the track system being pivotable about a pivot axis 8 relative to the frame of the vehicle such that longitudinal ends of the track system move vertically, the control system comprising: an actuator 17 connectable to the track system; and a processing entity (control device discussed in para [0014], para [0032]) configured to control the actuator 17 for controlling a pivoting movement of the track system about the pivot axis relative to the frame of the vehicle, including to adjust an orientation of the track system relative to the frame of the vehicle.


Regarding claim 18, Studer teaches the processing entity is configured to control the actuator for controlling the pivoting movement of the track system 10 about the pivot axis 8 relative to the frame of the vehicle while the vehicle is in motion (see para [0032], lines 6-9).
Regarding claim 21, the processing entity is configured to automatically generate a command conveyed to the actuator to control the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle (automatic control discussed in para [0014], lines 4-9).
Regarding claims 29-33, Studer teaches the actuator 17 is a variable length hydraulic fluidic actuator (hydraulic cylinder, see para [0023], lines 2-3).
Regarding claims 37, 39, 43, and 44, the processing entity is configured to control the actuator based on at least one of: information regarding a state of the vehicle; information regarding an environment of the track system; and information regarding a state of the track system (the inclination of the chassis 1 with respect to the horizontal, see para [0032], lines 1-4).
Regarding claim 50, two controllable track systems are provided having all of the track and control elements discussed above.
Regarding claim 51, the processing entity is configured to control the first actuator and the second actuator differently for controlling the pivoting movement of the first track system about the pivot axis relative to the frame of the vehicle and the pivoting movement of the second track system about the pivot axis relative to the frame of the vehicle differently (illustrated in Figures 1, 2, and 4).

.
Claim 1 is rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Laursen (USPN 7,131,651).
Regarding claim 1, Laursen teaches a control system for a vehicle, the vehicle comprising a frame and a track system for traction of the vehicle, the track system comprising: a track 41 comprising a ground-engaging outer side and an inner side opposite to the ground-engaging outer side; and a track-engaging assembly for driving and guiding the track around the track-engaging assembly, the track-engaging assembly comprising: a frame 1; and a drive wheel for imparting motion to the track.  The track system 41 is pivotable about a pivot axis 7 relative to the frame 1, 2, of the vehicle such that longitudinal ends of the track system move vertically, the control system comprising: an actuator 14, 15, connectable to the track system; and a processing entity (discussed in col. 3, lines 60-67) configured to control the actuator for controlling a pivoting movement of the track system about the pivot axis relative to the frame of the vehicle, including to adjust an orientation of the track system relative to the frame of the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Laursen (USPN 7,131,651) in view of Connell (PGPub 2018/0338413).
Regarding claim 2, Laursen teaches all of the claimed features discussed above, including the four tracks 41 can be driven and/or steerable (see col. 1, lines 61-63, except that it fails to describe a steering mechanism.  
Connell teaches a vehicle having four driven and steered track assemblies 68, as seen in Figure 2.  Each track assembly includes a steering mechanism, described in para [0029], whereby each track assembly 68 is rotated about a vertical steering axis 30 using an actuator (hydraulic or electric motor).  Each track is also driven and rotatable about the same horizontal axis.  Connell also teaches using an actuator to reduce the contact area of the track in response to steering the vehicle in order to minimize the power required to turn the track (see para [0038]).
It would have been obvious to one of ordinary skill in the art to provide a steering mechanism in the vertical support between the track and the vehicle chassis, as taught by Connell, in order to provide a practical steering mechanism for the steerable tracks of Laursen.
Regarding claims 3-6 and 40, it would also have been obvious to one of ordinary skill in the art to control the contact area of Laursen in response to track steering, as taught by Connell, in order to reduce the track contact area with the ground when turning and increase contact area when moving straight to minimize the power required to turn and to maintain optimal traction when running straight. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Studer.
Studer lacks an explicit teaching to control the actuators so that a front to rear pressure ratio is within the claimed limits.  However, it teaches a control system designed to maintain the chassis 1 in a stable, horizontal position while the tracks 12 lie flat against the ground.  By ensuring the tracks follow the contour of the ground, the controls ensure that load is generally distributed along the entire length of the track such that pressure applied by the front and rear portions of the track are essentially the same, or at a ratio of 1.  Therefore, it would have been obvious to one of ordinary skill in the art that the .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Missotten in view of Hansen (USPN 8,430,188).
Regarding claims 19 and 20, Missotten is silent regarding an anti-rotation device to restrict the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle.
Hansen teaches a track system 14 having an anti-rotation device 260, 262, 300, to restrict the pivoting movement of the track system about the pivot axis 31 relative to the frame of the vehicle.
It would have been obvious to one of ordinary skill in the art to provide the Missotten track system with an anti-rotation device of the type taught by Hansen, in order to prevent the track from rotating beyond a predetermined range of motion, thereby avoiding dangerous over-rotation of the track relative to the frame.
Regarding claim 20, the anti-rotation 260 is connected between the frame 180 of the track system and the frame of the vehicle and configured to engage the frame of the track system in order to limit the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle.
Claims 24-27 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Missotten in view of Smith (USPN 9,031,698).
Regarding claim 24, the vehicle of Missotten comprises a user interface, but it is silent regarding a communication device being part of the user interface. 
Smith teaches a vehicle control system for a tracked vehicle having a combined user interface and communication device 814 (smart phone with a keyboard for user interface and a transmitter for communication between the user interface and the vehicle; see col. 10, lines 27-33)) that communicated with a control device 810 to control multiple functions of the tracked vehicle.

Regarding claims 25-27 and 48, Smith teaches the use of a smart phone, which is a personal communication device that can wirelessly communicates with the processing entity or controller.
Claims 38 and 46 rejected under 35 U.S.C. 103 as being unpatentable over Missotten in view of Kim (2009/0085311).
Missotten is silent regarding controlling the vehicle controls in response to vehicle speed.
Kim teaches controlling the position of the vehicle frame 104 relative to its track frame using vehicle speed as a control input (traveling sensor 23 measures traveling speed of the vehicle, see para [0051],  and control unit 40 performs level control using hydraulic actuators based on traveling speed that is detected, see para [0056]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Held tips tracks one an end during turns.
Zona teaches a vehicle having at least four tracks that are steerable and driven. 
Bewley and Todd teach wireless controls for tracked vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




Amb